Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170 (Pg. 12 line 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pg. 8 lines 6-7 state “upper left, lower left ,upper right and lower right stoppers 152, 152, 153, and 154” this should read “upper left, lower left ,upper right and lower right stoppers 151, 152, 153, and 154”. A similar correction may be required on Pg. 10 lines 15-16.
Pg. 12 line 21 states “a plurality of second locking protrusions 174, and a plurality of second locking protrusions 175” this should read “a plurality of second locking grooves 174, and a plurality of second locking protrusions 175” as it seems 174 is a plurality of second locking grooves as defined on Pg. 13 line 6.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a rotation stop unit"  in claim 7 lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freed (US Patent Pub 20060252993).
Regarding Claim 1, Freed teaches (Fig 4) a steerable catheter comprising: 
a housing (220); 
a lumen shaft (130) fixed to a front end of the housing; 
upper left, lower left, upper right and lower right wire parts (204; [0068]) provided respectively on upper left, lower left, upper right and lower right sides of inside of the lumen shaft to be slidable along a length direction thereof;
upper left, lower left, upper right and lower right stoppers for respectively fixing the upper left, lower left, upper right and lower right wire parts to a terminal end of the lumen shaft (See [0068] which states "In one embodiment, the steering wires 204 are attached via welding or adhesive bonding to a fluoroscopy marker band (not shown) fixedly attached to the distal tip section." It is interpreted that when the wires are adhesively bonded to the distal tip then they are ‘stopped’ from sliding at the distal end); and 

Regarding Claim 2, Freed teaches (Fig 5A) the steerable catheter wherein the lumen shaft (130) includes upper left, lower left, upper right and lower right wire holes (Fig 5A; 200 in 4 different positions) respectively extended on the upper left, lower left, upper right and lower right sides of the inside thereof in the longitudinal direction ([0067] teaches that 200 extends through the length of the catheter), wherein the upper left, lower left, upper right and lower right wire parts are provided by being slidably inserted in the upper left, lower left, upper right and lower right wire holes respectively (See [0068] teaching, "the steering wires 204 are routed through a corresponding number of steering wire lumens 200") .
Regarding Claim 9, Freed teaches (Fig 5A) the steerable catheter further including first and second instrument insertion holes (194 and 192) formed in the inside of the lumen shaft in the length direction thereof, wherein the first and second instrument insertion holes have different diameters from each other (see [0067] which teaches 194 and 192 have different diameters).
Regarding Claim 10, Freed teaches the steerable catheter wherein the lumen shaft has an outer diameter of 3.2 mm (see [0065] teaching that the outer diameter is between 5-12 French, which is approximately 1.67-4mm), the first instrument insertion hole (194) has an inner diameter of 1.5 mm (see [0067] teaching 194 allows devices with a diameter of 0.25mm-1.5mm to pass through. This would mean 194 has to have a diameter of at least 1.5mm), and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US Patent Pub 20060252993) in view of Snoke (US Patent 5399164).
Regarding Claim 3, Freed teaches all limitations of claim 2 mentioned above. Freed does not explicitly teach the steerable catheter wherein the steerable catheter further includes: 
a left connecting hole for connecting the upper left and lower left wire holes at the terminal end of the lumen shaft; and 
a right connection hole for connecting the upper right and lower right wire holes at the terminal end of the lumen shaft, 
wherein the upper left and lower left wire parts are formed of one left wire whose intermediate portion is placed in the left connection hole, and 
the upper right and lower right wire parts are formed of one right wire whose intermediate portion is placed in the right connection hole.
	Freed does teach (Figs 4 and 5A) four wire parts 204. Freed also teaches [0069] that the catheter may include two pairs of wires 204. Freed, however stays silent to how the wire parts are connected to form two wires. 

a left connecting hole for connecting the upper left and lower left wire holes at the terminal end of the lumen shaft; and 
a right connection hole for connecting the upper right and lower right wire holes at the terminal end of the lumen shaft, 
wherein the upper left and lower left wire parts are formed of one left wire (Fig 11; 51) whose intermediate portion is placed in the left connection hole, and 
the upper right and lower right wire parts are formed of one right wire (Fig 11; 52) whose intermediate portion is placed in the right connection hole.

    PNG
    media_image1.png
    220
    297
    media_image1.png
    Greyscale

Annotated Fig 10
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Freed to include the connecting holes at the terminal end of the lumen shaft as taught by Snoke such that the upper left and lower left wire parts are formed of one left wire whose intermediate portion is placed in the left connection hole, and the upper right and lower right wire parts are formed of one right wire whose intermediate portion is placed in the right connection hole. Doing so would ensure that 
	Regarding Claim 4, the combination of Freed and Snoke teaches all elements of the claim mentioned above. Freed further teaches (Fig 3) the steerable catheter wherein the lumen shaft (130) includes: a lumen shaft body (176) fixed to the front end of the housing; and a lumen tip (188) connected to the terminal end of the lumen shaft body through a connection part (184) and forming the terminal end of the lumen shaft (180).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freed (US Patent Pub 20060252993).
Regarding Claim 5, Freed teaches (Annotated Figure 4) the steerable catheter wherein the steering part includes: 
a first handle (280) pivotably provided on the housing by a first hinge shaft (300); 
an upper left wire fixing part provided at a left side portion of the first handle and fixing the tip of the upper left wire part (See Annotated Fig 4; it is interpreted that a 288 is the fixing part); 
a lower right wire fixing part provided at a right side portion of the first handle and fixing the tip of the lower right wire part (See Annotated Fig 4; it is interpreted that a 288 is the fixing part); 
a second handle (284) pivotably provided on the housing by a second hinge shaft (310) concentric with the first hinge shaft (300); 
an upper right wire fixing part provided at a left side portion of the second handle and fixing the tip of the upper right wire part (See Annotated Fig 4; it is interpreted that a 290 is the fixing part); and 
a lower left wire fixing part provided at a right side portion of the second handle and fixing the tip of the lower left wire part (See Annotated Fig 4; it is interpreted that a 290 is the fixing part).

    PNG
    media_image2.png
    646
    784
    media_image2.png
    Greyscale

Annotated Fig 4
	Freed does not explicitly state that there are four fixing parts on 288 and 290. However, [0085-0087] Freed teaches how the steering mechanism works with the handles 280 and 284 directing the wires 204 to steer the catheter up/down and left/right. It also teaches how the steering wires are 204 are connected to opposite sides of 288 (see Fig 12). It is interpreted that the wires would be similarly attached to 290 in order to have the 4 way steering mechanism described. Additionally, Freed does not specify which wires are connected to each handle, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire connecting points to the handles. Doing 
Regarding Claim 6, Freed does not explicitly teach the steerable catheter wherein, when the first and second handles are rotated such that the left side portions of the first and second handles are backwardly moved, the upper left and upper right wire parts are backwardly pulled and the lower right and lower left wire parts are entered forward, such that the terminal end of the lumen shaft is upwardly steered, when the first and second handles are rotated such that the right side portions of the first and second handles are backwardly moved, the lower right and lower left wire parts are backwardly pulled and the upper left and upper right wire parts are entered forward, such that the terminal end of the lumen shaft is steered downward, when the first handle is rotated such that the left side portion of the first handle is backwardly moved, the upper left wire part is backwardly pulled and the lower right wire part is entered forward, such that the terminal end of the lumen shaft is leftwardly steered, when the first handle is rotated such that the right side portion of the first handle is backwardly moved, the lower right wire part is backwardly pulled and the upper left wire part is entered forward, such that the terminal end of the lumen shaft is rightwardly steered, when the second handle is rotated such that the right side portion of the second handle is backwardly moved, the lower left wire part is backwardly pulled and the upper right wire part is entered forward, such that the terminal end of the lumen shaft is leftwardly steered, and when the second handle is rotated such that the left side portion of the second handle is backwardly moved, the upper right wire part is backwardly pulled and the lower left wire part is entered forward, such that the terminal end of the lumen shaft is rightwardly steered.
	However, Freed does teach [0085-0087] that the steerable catheter is capable for 4 way steering (up/down and left/right directions) with the two handles (280 and 284). The two 
	Regarding Claim 7, Freed teaches [0089] the steerable catheter wherein the steering part (224) further includes a rotation stop unit (340) which allows the first and second handles to be rotated when first force is applied and stops the rotation of the first and second handles when the first force is not applied (See [0091] describing how components of the lock mechanism 340 prevent the rotation of the 288 and 290, which are connected to handles 280 and 284).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US Patent Pub 20150366435) teaches a steering mechanism for a medical device. The mechanism may rotate multiple wires in order to cause deflection at the distal end of the catheter. 
Schultz (US Patent Pub 20100069834) teaches a steering mechanism for a catheter which incorporates an elastic part. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783